**PRESS RELEASE** Contact: Kenneth A. Martinek Chairman, President & Chief Executive Officer (914) 684-2500 NORTHEAST COMMUNITY BANCORP, INC. ANNOUNCES SECOND STOCK REPURCHASE PLAN White Plains, New York – May 20, 2011 – NorthEast Community Bancorp, Inc. (Nasdaq Global Market: NECB), the holding company for NorthEast Community Bank, announced todaythat the Company’s board of directors has approved the repurchase of up to 282,685 shares, or approximately 5.0% of the Company’s outstanding common stock held by persons other than NorthEast Community Bancorp, MHC. These repurchases will be conducted solely through a Rule 10b5-1 repurchase plan with Sandler O’Neill & Partners, L.P., based upon parameters of the Rule 10b5-1 repurchase plan. Repurchased shares will be held in treasury. This is the second repurchase plan announced by the Company. The Company’s first repurchase program was completed on May 12, 2011 under which 297,563 shares were purchased at a total cost of approximately $1,823,435.00 or $6.13 per share. President and Chief Executive Officer Kenneth A. Martinek stated, “In view of our strong capital position and the current price level of the Company’s common stock, we continue to believe that the repurchase of our shares represents an attractive investment opportunity which will benefit our Company and our stockholders.” The Rule 10b5-1 repurchase plan allows the Company to repurchase its shares during periods when it would normally not be active in the market due to its internal trading blackout period. NorthEast Community Bancorp, Inc. is the holding company for NorthEast Community Bank.NorthEast Community Bank is a federally chartered savings bank that currently operates through its main office in White Plains, its four other full-service branch offices in Manhattan and Bronx, New York and two full-service branch offices in Danvers and Plymouth, Massachusetts. ###
